                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

SAMUEL JOEL BURCH,

             Petitioner,

v.                                            CASE NO. 2-19-CV-12813
                                              HON. VICTORIA A. ROBERTS
MATT MACAULEY,

          Respondent.
_____________________________/

            ORDER GRANTING PETITIONER’S MOTION
           REQUESTING A STAY OF PROCEEDINGS AND
       STAYING AND ADMINISTRATIVELY CLOSING THE CASE

      Michigan prisoner Samuel Joel Burch (“Petitioner”), through counsel, filed a

Petition for a Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254. Petitioner was

convicted of first-degree murder, felon in possession of a firearm, carrying a

concealed weapon, possession of a firearm during the commission of a felony in the

Genesee County Circuit Court and was sentenced, as a fourth habitual offender, to life

imprisonment without parole, concurrent terms of 6 years 4 months to 15 years

imprisonment, and a consecutive term of 2 years imprisonment in 2016. In his

pleadings, he raises claims concerning his confrontation rights, the effectiveness of

trial counsel, and the jury voir dire. The matter is now before the Court on

Petitioner’s Motion Requesting a Stay of Proceedings so that he can return to the state
courts and pursue additional claims, particularly a claim that trial counsel was

ineffective for failing to sufficiently present a defense of others and/or self-defense

strategy, and develop a factual record for his ineffective assistance of counsel claims.

Respondent has recently filed an Answer in Opposition to Petition for Writ of Habeas

Corpus, but has not responded to the stay request.

      The doctrine of exhaustion of state remedies requires state prisoners to “fairly

present” their claims as federal constitutional issues in the state courts before raising

those claims in a federal habeas petition. 28 U.S.C. § 2254(b)(1)(A) and (c);

O’Sullivan v. Boerckel, 526 U.S. 838, 842 (1999); McMeans v. Brigano, 228 F.3d

674, 681 (6th Cir. 2000); Rust v. Zent, 17 F.3d 155, 160 (6th Cir. 1994). Federal law

provides that a habeas petitioner is only entitled to relief if he can show that the state

court adjudication of his claims resulted in a decision that was contrary to, or involved

an unreasonable application of, clearly established federal law as determined by the

Supreme Court of the United States. 28 U.S.C. § 2254(d). The state courts must be

given an opportunity to rule upon all of a petitioner’s claims before he can present

those claims on habeas review. Otherwise, a federal court is unable to apply the

standard found at 28 U.S.C. § 2254.

      The exhaustion requirement is met if a prisoner invokes one complete round of

the state’s established appellate review process. O'Sullivan, 526 U.S. at 845. To

satisfy the exhaustion requirement, the claims must be “fairly presented” to the state

                                            2
courts, meaning that the petitioner must have asserted both the factual and legal bases

for the claims. McMeans, 228 F.3d at 681; see also Williams v. Anderson, 460 F.3d

789, 806 (6th Cir. 2006) (citing McMeans). The claims must also be presented to the

state courts as federal constitutional issues. Koontz v. Glossa, 731 F.2d 365, 368 (6th

Cir. 1984). For a Michigan prisoner, each issue must be presented to both the

Michigan Court of Appeals and the Michigan Supreme Court. Hafley v. Sowders, 902

F.2d 480, 483 (6th Cir. 1990); Welch v. Burke, 49 F. Supp. 2d 992, 998 (E.D. Mich.

1999). The burden is on the petitioner to prove exhaustion. Rust, 17 F.3d at 160.

      The Michigan Rules of Court provide a process through which Petitioner may

raise his new issues. Petitioner may file a motion for relief from judgment in the state

trial court pursuant to Michigan Court Rule 6.500 et seq. and then appeal the trial

court’s decision to the state appellate courts as necessary. Any unexhausted claims

should first be addressed to, and considered by, the Michigan courts.

      A federal court has discretion to stay a habeas petition to allow a petitioner to

present unexhausted claims to the state courts in the first instance and then return to

federal court on a perfected petition. Rhines v. Weber, 544 U.S. 269, 276 (2005).

Stay and abeyance is available only in “limited circumstances” such as when the one-

year statute of limitations applicable to federal habeas actions poses a concern, and

when the petitioner demonstrates “good cause” for the failure to exhaust state court

remedies before proceeding in federal court, the unexhausted claims are not “plainly

                                           3
meritless,” and the petitioner has not engaged in intentionally dilatory tactics. Id. at

277.

       In this case, Petitioner shows the need for a stay. He wishes to pursue a new

evidence and/or claims which have not been presented to the state courts. The one-

year limitations period applicable to federal habeas actions, 28 U.S.C. § 2244(d)(1),

could pose a problem if the Court were to dismiss this case to allow for further

exhaustion of state remedies. While Petitioner does not specifically discuss good

cause relative to the time period before he instituted this action in September, 2019,

he does explain that he intended to investigate additional issues and seek a stay

sooner, but pandemic-related prison conditions, court closures, and the like limited his

ability to do so. It is also possible that appellate counsel’s failure to develop the state

court record or to pursue certain claims may provide good cause. Additionally, the

claims do not appear to be plainly meritless and there is no evidence of intentional

delay. Lastly, Respondent does not object to the stay request. Consequently, the

Court shall stay the proceedings and hold the exhausted claims in this case in

abeyance pending Petitioner’s pursuit of state court remedies as to any unexhausted




                                            4
claims.1 The Court make no determination as to the procedural or substantive merits

of any claims.

       Accordingly, the Court GRANTS Petitioner’s Motion Requesting a Stay of

Proceedings and holds the current habeas claims in abeyance. These proceedings are

stayed. The stay is conditioned on Petitioner filing a motion for relief from judgment

with the state trial court within 60 days of the filing date of this order, completing his

state court remedies, and then returning to this Court to proceed on an amended

habeas petition containing any additional, exhausted claims by filing a motion to

reopen, using the same caption and case number, within 60 days of the conclusion of

his state court proceedings. See Hill v. Anderson, 300 F.3d 679, 683 (6th Cir. 2002)

(discussing procedure); Palmer v. Carlton, 276 F.3d 777, 781 (6th Cir. 2002)

(adopting approach taken in Zarvela v. Artuz, 254 F.3d 374, 381 (2d Cir. 2001)).

Should Petitioner fail to comply with these conditions, the case may be dismissed.

Lastly, the case is closed for administrative purposes pending compliance with these

conditions.




   1
    The Court notes that it will not prospectively toll the one-year period as to the habeas
claims. The timeliness of Petitioner’s current claims will not be affected as long as he complies
with the terms of the stay. The timeliness of any new claims cannot be determined until those
claims are exhausted and presented in an amended habeas petition.

                                                5
     IT IS SO ORDERED.



                         s/ Victoria A. Roberts
                         VICTORIA A. ROBERTS
                         UNITED STATES DISTRICT JUDGE

Dated: May 3, 2021




                          6
